Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office action is in response to the pre-brief appeal conference decision filed on 10/20/20 and applicant’s pre-brief conference request filed on 9/9/20. Claims 1-27 are pending in this application. Claims 8-26 remain withdrawn from consideration as being directed to a non-elected invention. In view of the pre-brief appeal conference decision filed on 10/20/20, the 35 USC 103 rejection over Yoo et al. (Korean J. Chem. Eng., 2006, 23(4), 683), in view of Upham et al. (US 2571797) has been withdrawn. Therefore, claims 1-7 and 27 are pending and are being examined in this office action.

  Claim Rejections – 35 USC 112.1

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 and 27 are rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for catalyst free reactions, and catalyst reactions in which alcohols are the organic solvent, aluminum and magnesium are the first metal, lithium is the second metal, and aluminum alkoxides and magnesium alkoxides are the metalorganic compound, it does not reasonably provide enablement for catalyst reactions for all organic solvents, metals and metalorganic compounds. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:
1. the nature of the invention,
2. the state of the prior art,
3. the predictability or lack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

The nature of the invention
The nature of the invention is directed to a synthesis method for treating an alloy comprising a first metal and a second metal with an organic solvent in a liquid phase or a vapor phase to form a mixture comprising (i) a reaction by- product comprising the second metal and (ii) a metalorganic compound comprising the first metal; and separating the metalorganic compound from the mixture while the metalorganic compound is in the form of a solid.
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is unpredictable since Yoo et al. (Korean J. Chem. Eng., 2006, 23(4), 683) teaches applicant’s product metalorganic compound, e.g. aluminum ispropoxide, “must be recovered and be purified selectively through the vacuum distillation over the range of the boiling temperature of the aluminum isopropoxide (142 degrees C)” (page 683, second column, second paragraph). Thus as the applicant has argued (applicant’s response filed on 8/6/2020, 11/7/2019, 5/9/2019, 3/11/2019), Yoo et al. requires the product metalorganic compound must be separated in the form of a liquid, whereas, applicant’s product metalorganic compound must be separated in the form of a solid.
Yoo et al, specifically teaches applicant’s synthesis method, which includes a catalyst, in which an alloy (aluminum dross) containing a first metal (aluminum) and a second metal (sodium) with an organic solvent (isopropyl alcohol) in a liquid phase to form a mixture comprising (i) a reaction by- product comprising the second metal (impurities) and (ii) a metalorganic compound containing the first metal (aluminum isopropoxide); and separating the metalorganic compound (aluminum isopropoxide) from the mixture while the metalorganic compound (aluminum isopropoxide) is in the form of a molten liquid and not a solid (abstract; 
Thus the art teaches the unpredictability of applicant’s synthesis method since Yoo et al. requires the metalorganic compound be separated from the mixture when the product is in the liquid form.
It is noted that the chemical and pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for structural connectivity and activity.  ln re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  
The Court has stated “As we have explained, we have required a greater measure of proof, and for good reason.  If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to 'inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.  That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.” Rasmusson v SmithKline Beecham Corp., 75 USPQ2d 1297 (Fed. Cir. 2005)
The amount of direction or guidance present and the presence or absence of working examples
The specification fails to provide guidance for the catalyst synthesis of metalorganic compound, which include all organic solvents and metals. Thus one skilled in the art would have 
Applicants’ specification only provides working examples of alcohols as the organic solvent, aluminum and magnesium as the first metal, lithium as the second metal, and aluminum alkoxides and magnesium alkoxides as the metalorganic compound.
The breadth of the claims
The instant breadth of the rejected claims are broader than the disclosure, specifically, the instant claim includes all organic solvents, metals and metalorganic compounds.
The quantity or experimentation needed and the level of skill in the art
It would require undue experimentation of one of ordinary skill in the art to ascertain all the possible organic solvents, metals and metalorganic compounds for the utility to be retained. Factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking for the instant claims.  In view of the breadth of the claims, the chemical nature of the invention, and the lack of working examples, one skilled in the art would have an undue amount of experimentation to use the instantly claimed invention.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that '' a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion'' and ''[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
st paragraph as not being enabled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Claims 1-7 and 27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US 9994715.
The instant claims are drawn to a synthesis method for treating an alloy comprising a first metal and a second metal with an organic solvent in a liquid phase or a vapor phase to form a mixture comprising (i) a reaction by- product comprising the second metal and (ii) a metalorganic compound comprising the first metal, and separating the metaiorganic compound from the mixture while the metalorganic compound is in the form of a solid.
The claims of US 9994715 are drawn to a catalyst-free synthesis method for the formation of a metalorganic compound comprising a first metal, the method comprising: selecting a second metal and an organic solvent, wherein the second metal is selected to (i) be more reactive with respect to the organic solvent than the first metal and (ii) form, upon exposure of the second metal to the organic solvent, a reaction by-product comprising the second metal that is more soluble in the organic solvent than the metalorganic compound comprising the first metal; producing an alloy comprising the first metal and the second metal; treating the alloy with the organic solvent in a liquid phase or a vapor phase to form a mixture comprising (i) the reaction by-product comprising the second metal and (ii) the metalorganic compound comprising the first metal; and separating the metalorganic compound from the mixture in the form of a solid.
Thus, the claims of the copending application and the instant application have overlapping ranges or genus, which additionally have reactants and products which are the 
Although the conflicting claims are not absolutely identical, they are not patentably distinct from each other because it is obvious to one of ordinary skill in the art to utilize a catalyst or not, to prepare the products.
Furthermore, the examiner points to the terminal disclaimer review decision filed on 8/10/2020, in which applicant’s terminal disclaimer was disapproved.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.

Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622